DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12-17-2020 have been fully considered but they are not persuasive. Applicant argues that the cited prior art teaches a boron compound is present in a preferable range of 0.5 mol% to 1.5 mol% (paragraph 36) or maybe 2.0 mol% or less (claim 2) but unlike the cited prior art Applicant’s claim of 2 mol% or more of boron compound shows advantageous, unexpected results over the cited prior art.  Examiner respectfully disagrees.
The preferred range disclosed in the cited prior art is not meant to disqualify boron compound in an amount of 2 mol% as clearly recited in the claim 2. 
Applicant further argues that the cited references does not teach claimed water soluble Li amount. Examiner respectfully disagrees. 
Lee teaches that cathode comprises residual LiOH and Li2CO3 in an amount of 0.05 to 0.1 wt% (paragraphs 56-58). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Takeoka teaches a method wherein the electrode material misture is calcined at temperature of about 700 to 1100 degree C in an oxidative atmosphere for at least 5 hours (paragraphs 41-44). The combination clearly teaches that electrode material and a method of forming the electrode material, Examiner submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues that the cited prior art does not teach the primary particle size as claimed, however, Fukui clearly teaches a lithium composite having secondary particles that are formed from an aggregation of plurality of primary particles (paragraph 46). Fukui further teaches that the particle size of the primary particles is about 0.3 µm (paragraph 76) and provides reasons why a person of ordinary skill in the art would be motivated to use such particles size (i.e. improved crystallinity and aggregation).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0108397 hereinafter Takeoka in view of U.S. Pre-Grant Publication No. 2015/0010819 hereinafter Lee. 
aNi1-x-yCoxMnyMzO2, wherein 1≤a≤1.50, 0<x≤0.50, 0<y≤0.50, 0≤z≤0.02, 0.40≤x+y≤0.70, M is at least one element selected from the group consisting of Zr, Ti, Mg, Ta, Nb and Mo; and a boron compound that at least contains boron and oxygen (paragraph 20). Takeoka further teaches that the boron compound containing lithium is present on the surface of the particles of the lithium transition metal composite oxide (paragraph 34) and the content of the boron compound in the positive electrode composition is 0.2 mol % or less (paragraph 36). 
Takeoka does not specifically disclose that the positive electrode composition having a hexagonal layered crystal structure comprises a secondary particle formed of a plurality of flocculated primary particles and a water-soluble Li amount present on the surfaces of the primary particles is up to 0.1% by mass relative to an entire amount of the positive electrode active material. 
However, Lee teaches a cathode (positive electrode) active material comprising at least one secondary particle including two or more agglomerates primary particles (paragraph 37), wherein the cathode active material is a Ni-based lithium transition metal oxide (paragraphs 61-66) having a hexagonal layered crystal structure (paragraph 54). Lee further teaches that the cathode active material comprises residual LiOH and Li2CO3 in an amount of 0.05 to 0.1 wt % (paragraphs 56-58). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such cathode (positive) active material before the effective filing date of the claimed invention 
Regarding Claim 6, Takeoka teaches a method for producing a positive electrode composition for a non-aqueous electrolyte secondary battery comprising: a lithium transition metal composite oxide represented by a formula LiaNi1-x-yCoxMnyMzO2, wherein 1≤a≤1.50, 0<x≤0.50, 0<y≤0.50, 0≤z≤0.02, 0.40≤x+y≤0.70, M is at least one element selected from the group consisting of Zr, Ti, Mg, Ta, Nb and Mo; and a boron compound that at least contains boron and oxygen (paragraph 20), wherein the boron compound containing lithium is present on the surface of the particles of the lithium transition metal composite oxide (paragraph 34), 
the method comprising: synthesizing the lithium transition metal composite oxide by mixing raw material compounds, and the mixture calcined at a temperature of about 700 to 1100 degree C in an oxidative atmosphere for at least 5 hours (paragraphs 41-44); and the lithium transition metal composite oxide obtained above is mixed with raw material compound of boron and calcined at a temperature of 200 to 400 degree C (paragraphs 45-50, see Example 1).
With regards to the positive electrode composition having a hexagonal layered crystal structure comprises a secondary particle formed of a plurality of flocculated primary particles and a water-soluble Li amount present on the surfaces of the primary particles is up to 0.1% by mass relative to an entire amount of the positive electrode active material, 
2CO3 in an amount of 0.05 to 0.1 wt % (paragraphs 56-58). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such cathode (positive) active material before the effective filing date of the claimed invention because Lee discloses that such modification can improve the mixture density of the cathode (paragraph 39) and the stability of the cathode active material (paragraph 58). The use of a known technique to improve similar methods (or products) in the same way is likely to be obvious (see MPEP § 2143, C.)
Regarding Claims 7-8, Takeoka teaches that the boron raw material is at least one of boron oxide and an oxoacid of boron [i.e. orthoboric acid] (paragraphs 37-38)
Regarding Claim 9, Takeoka teaches crushing the lithium transition metal composite oxide particles obtained after being calcined (paragraphs 52-53, see Example 1). 
Regarding Claim 10, Takeoka teaches a non-aqueous electrolyte secondary battery comprising: a positive electrode; a negative electrode: a separator; and a nonaqueous electrolyte, the positive electrode containing the positive electrode active material as described above (paragraphs 66-72). 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka and Lee as applied above, and further in view of U.S. Pre-Grant Publication No. 2014/0377660 hereinafter Fukui. 
The combination of Takeoka and Lee is described above and incorporated herein.
Regarding Claims 2-5, the combination does not specifically disclose the positive electrode active material having particle sizes as claimed.
However, Fukui teaches a cathode active material that comprises lithium composite oxide having secondary particles that are formed from an aggregation of plural primary particles (paragraph 46), and having an average particle diameter of 2 µm to 15 µm (paragraph 47) and the primary particles have an average particle diameter of 0.01 µm to 3 µm (paragraph 76).  Fukui further teaches that the secondary particle has a hollow structure having a hollow part therewithin and the [d90-d10)/an average particle size] as an indicator indicating a spread of particle size distribution of the positive electrode active material is up to 0.60 (paragraph 47). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such cathode (positive) active material before the effective filing date of the claimed invention because Lee discloses that such modification can improve the packing density of the cathode and the output characteristics of the battery (paragraphs 82-83). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka and Lee as applied above, and further in view of U.S. Pre-Grant Publication No. 2001/0010807 hereinafter Matsubara. 
The combination of Takeoka and Lee is described above and incorporated herein.

However, Matsubara teaches a positive (cathode) active material that comprises lithium complex oxide represented by the general formula LiyNi1-xCox1Mx2O2 (paragraph 13), wherein the M represents at least one element selected from the group consisting of Al, Fe, Mn and B. Matsubara further teaches that the proportion of boron [B] present is in a range of from 0 to 0.1 (paragraph 14). Therefore, it would have been obvious to one of ordinary skill in the art to form a cathode (positive) active material having such boron content in the lithium complex oxide before the effective filing date of the claimed invention because Matsubara discloses that such modification can form electrode material having high purity, crystallinity and battery capacity (paragraphs 10, 19). 
Regarding Claim 12, the combination teaches that the cathode active material comprises residual LiOH and Li2CO3 in an amount of 0.05 to 0.1 wt % (paragraphs 56-58 of Lee), wherein the water-soluble Li amount after thermal treatment is expected to be up to 1.3 times the amount before the thermal treatment. Therefore, it would have been obvious to one of ordinary skill in the art to form such cathode (positive) active material having the described amount of residual LiOH and Li2CO3 before the effective filing date of the claimed invention because Lee discloses that such modification can improve the stability of the cathode active material (paragraph 58). 

MPEP 2144.05 teaches that wherein the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729